Higbee, J., dissenting. I am of opinion the count upon which Lyman was convicted failed to charge, with sufficient clearness, the offense contemplated by section 11 of the criminal code, under which the indictment was found. That section (Hurd’s Stat. 1899, p, 563) provides : “ If any man and woman shall live together in an open state of adultery or fornication, or adultery and fornication, every such person shall be fined,” etc. In construing the statute it is necessary to bear in mind that three distinct offenses are recognized by it: one, living in an open state of adultery; another, living in an open state of fornication; and the third, living in an open state of adultery and fornication. The statute does not define adultery or fornication, but the manner in which these terms are used in the section above named indicates beyond question an intention to make a distinction between them. In the case of Miner v. The People, 58 Ill. 59, it is said: “ Adultery is criminal intercourse between a married person and one of the opposite sex, whether married or . single.” It is to be observed, however, in that case the indictment was apparently against the man alone, and in order to cover contingencies, there were two counts, one charging adultery and the other fornication. The defendant there was found guilty of adultery, and among the reasons given by the Supreme Court for reversing the case, was the one that the evidence of the marriage of the woman was wholly insufficient. In the case of Crane v. The People, 65 Ill. App. 492, where there was an indictment under the statute in question here, it was said: “ The well known meaning of the word adultery is the illicit sexual connections of a man and woman who are not married to each other, and each of whom has a living husband or wife at the timé, and the jury could easily understand that from the language of the statute.” This case was affirmed on appeal by the Supreme Court in Crane v. The People, 168 Ill. 395, where the following language is used in the opinion: “ The word adultery has a well known meaning, and could not, at least, as used in this indictment, have been misunderstood by the jury; * * * and if it were necessary to explain in the indictment why it was adultery, the indictment did so by alleging that Crane was then and there a married man, having been previously married to one Jessie E. Doolittle, and that Mrs. Stiles was then and there a married woman, having been previously married to one Everell D. Stiles.” It might, therefore, well be inferred from the above cases that to sustain the charge of adultery under this statute it would be necessary to prove that both the persons were married, the one having a wife and the other a husband living. I regard it, however., as immaterial which of the definitions of adultery above referred to is technically correct as applied to this statute. Had Lyman been indicted alone, it may be that the allegation that he was a married man, having a lawful wife other than the said Alice living, would be sufficient to charge him with adultery, even in the absence of any allegation as to whether the woman was married or single. But, when the indictment is a joint one against the man and woman, I am of opinion that by the language of the statute, “If any man and woman shall live together in an open state of adultery ” is meant, that to constitute the offense both must be guilty of adultery — that is, that both must be married; by living in an open state of fornication is meant that both must be unmarried, and by living in an open state of adultery and fornication is meant that one must be married and the other unmarried. Ho other construction of the statute could make it .reasonable and give effect to all its parts. This indictment was a joint one against Lyman and the woman designated as “ Alice.” It charges them with living together in an open state of adultery; and while it states that Lyman was a married man having a lawful wife other than the said Alice living, it wholly fails to state whether Alice was married or unmarried. The language of the indictment must be strictly construed, and if it be taken most strongly against the State we must assume that the charge as to Alice is that she was unmarried and therefore could not have been guilty of adultery. The charge against them, therefore, should have been that of living together in “an open state of adultery and fornication.” As the facts set out in the second count of the indictment do not constitute the offense of adultery, with which the two defendants are charged, I think it should have been quashed.